Detailed Action

►	The applicant's Preliminary Amendment filed 27 AUG  2020  has been entered.  Following the entry of the Preliminary Amendment, Claim(s) 1-20 is/are pending.


► 	The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 9  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 9 is nonsequitur, as Claim 6 (the claim upon which Claim 9  depends) relates to detecting a protein using a protein detection reagent  labeled with a metal while the evaluating step of Claim 1 can carried with any label. Perhaps, Claim 9 should be dependent upon claim 8  and the phrase  “wherein the evaluating” is omitted.  Then Claims 1 and 6-9 would encompass an assay of detecting both a nucleic acid target and a protein target wherein the protein target is detected using a protein detection reagent labeled with a metal and the detection is carried out via mass cytometry.   Claims 1 and 10-13 encompass a method wherein the label on the nucleic acid detection reagent is a metal and the detection of the nucleic acid target is carried out via mass cytometry. As such, Claim 9 is nonsequitur.
35 USC § 102
►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for rejections set forth in this Office action:
A person shall be entitled to a patent unless   
(a) the invention was known or used by others in this country, or patented or described in
a printed publication in this or a foreign country, before the invention thereof by the
applicant for a patent. 

(b) the invention was patented or described in a printed publication in this or a foreign
country or in public use or on sale in this country, more than one year prior to the date of
application for patent in the United States. 

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
		or
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

35 USC § 103

►	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

►	This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. § 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligations under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of potential 35 U.S.C. § 102(f) or (g) prior art under 35 U.S.C. § 103.



CLAIM REJECTIONS UNDER 35 USC § 102
►	Claim(s) 1-4, 10-11 and 16 is/are  rejected under 35 U.S.C. 102(b) as being anticipated by Robertson et al. [RNA  16:1679(2010) – hereinafter “Robertson”].

Claim 1 is drawn to a method of assaying a cellular sample for the presence of a target nucleic acid, the method comprising:
(i)    contacting the cellular sample with a fixation reagent and a permeabilization reagent to produce a fixed/permeabilized cellular sample;
(ii)    contacting the fixed/permeabilized cellular sample with an aqueous post-fixation reagent to produce a rehydrated/fixed cellular sample;
(iii)    contacting the rehydrated/fixed cellular sample with a nuclease inhibitor; and
(iv)    evaluating the nuclease inhibitor-contacted rehydrated/fixed cellular sample for the presence of the target nucleic acid.
Robertson teach a method of assaying a cellular sample for the presence of a target nucleic acid Sindbis virus RNA (i.e. SV mRNA) which comprises all of the limitations of Claim 1. For example, consider the “Materials and Methods” section on pp.1682-1684 of Robertson. There, Robertson teach producing a fixed/permeaabilized sample following a first fixation step and a subsequent permeabilization step with a permeabilization  reagent (Proteinase K). Following a washing step with an aqueous post-fixation reagent (i.e. PBS) a rehydrated/fixed cellular sample is produced. Robertson then teach incubating the cells following the PBS wash steps in a prehybridization buffer comprising a formamide (i.e. nuclease inhibitor – RNase inhibitor). In support of this position consider Chomczynski  [Nucleic Acids Research 20(14) :3791(1992) – hereinafter “Chomczynski”] who teach that formamide is an nuclease (i.e. RNase) inhibitor.. Following the prehybridization step, Robertson teach a hybridization step, also comprising the use of formamide, and subsequently a step wherein the cellular sample (i.e. the nuclease inhibitor-contacted rehydrated/fixed cellular sample) is evaluated  for the presence of the target nucleic acid. As such Robertson anticipates the method of Claim 1.

Claim 2 is drawn to an embodiment of the method of Claim 1, wherein the target nucleic acid is a ribonucleic acid.
Robertson teaches this limitation as noted above.


Claim 3 is drawn, in part,  to an embodiment of the method of Claim 2, wherein the ribonucleic acid is selected from a defined group which includes an mRNA.
As noted above, Robertson teach this limitation.

Claim 4 is drawn to an embodiment of the method of Claim 2, wherein the nuclease inhibitor is an RNase inhibitor.
Robertson in light of Chomczynski teaches this limitation, as noted above.

Claim 10 is drawn to an embodiment of the method of Claim 1, wherein the evaluating comprises contacting the nuclease inhibitor-contacted rehydrated/fixed cellular sample with a nucleic acid detection agent. Claim 11 is drawn to an embodiment of the method of Claim 10, wherein the nucleic acid detection agent comprises a signal producing system comprising a labeled nucleic acid probe.
Robertson teaches these limitations, see the section entitled “Flow-FISH” and note the PE-conjugated Streptavidin which binds to the biotin labeled nucleic acid probe oligonucleotide.

Claim 16 is drawn to an embodiment of the method of Claim 1, wherein the evaluating comprises flow cytometrically analyzing the nuclease inhibitor-contacted rehydrated/fixed cellular sample.
Robertson teaches these limitations, see the section entitled “Flow cytometry and sata nalysis” on p. 1684.










CLAIM REJECTIONS UNDER 35 USC § 103
►	Claim(s) 1-4, 10-11 and 17-19 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson in view of Brugliera et al. [US 5,859,334 (1999) – hereinafter “Burgliera”].
	
As regards Claim 1, Robertson teach a method of assaying a cellular sample for the presence of a target nucleic acid (i.e. Sindbis viral RNA –SV RNA serves as mRNA for the translation of viral proteins) which comprises all of the limitations of Claim 1 except these authors/inventors  do not teach contacting their rehydrated fix cellular sample with a nuclease inhibitor. For example, Robertson teach fixing cells for their flow-FISH assay in paraformaldehyde/acetic acid/PBS, see the second full para in Col. 1 on p. 1683. Following fixation, Robertson teach a wash step which comprises two rounds of washing of the cells in PBS. The cells are then stored overnight at 4oC. The next day the cells are permeabilized with Proteinase K treatment producing a fixed/permeabilized cellular sample. Follow ing two washing steps in PBS (i.e. an aqueous post-fixation reagent), see the section on p. 1683 in the second column entitled “Flow-Fish” a rehydrated/fixed cellular sample is produced. The rehydrated/fixed cellular sample is the  then subjected to a prehybridization step. Following the prehybridization step and the addition  0.1XSSC  to reduce viscosity, The cellular sample is then hybridized to labeled probe in a hybridization solution. Following some additional wash steps and a reagent addition step  (i.e. PE –conjugated streptavidin addition) the cells are subjected to flow cytometry wherein the rehydrated /fixed cellular sample is evaluated for the presence of target nucleic acid, see the section on p1684 entitled “Flow cytometry and sata nalysis”. That said nowhere does Robertson teach the use of a nuclease inhibitor and in particular, these authors  do not teach the use of a nuclease inhibitor in the PBS wash buffers or in the prehybridization and/or hybridization buffers. However, the use of nuclease inhibitors (e.g. RNasin)  in hybridization buffers was known, see at least Col. 28, lines 53-65 of Brugliera. In addition, Fernandez-Pol [US 5,243,041(1993)- hereinafter “Fernandez-Pol”] teach the use of vanadyl ribonucleoside - a nuclease inhibitor – Rnase inhibitor) in a hybridization buffer comprising formamide, see the para bridging Col. 35-36. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method wherein a nuclease inhibitor is included in the PBS wash buffers and/or in the prehybridization and/or  hybridization buffer mixtures. The PHOSITA would have been motivated to make this modification in order to prevent the degradation of the target nucleic acids (i.e. the SV mRNA), as the presence of RNase is  a well known problem in RNA based 
 
Claim 2 is drawn to an embodiment of the method of Claim 1, wherein the target nucleic acid is a ribonucleic acid.
Robertson teaches this limitation, as noted above.

Claim 3 is drawn, in part, to an embodiment of the method of Claim 2, wherein the ribonucleic acid is selected from a defined group which includes an mRNA.
Robertson teaches this limitation, as noted above.

Claim 4 is drawn to an embodiment of the method of Claim 2, wherein the nuclease inhibitor is an RNase inhibitor.
Burlliera teaches this limitation, as noted above.

Claim 10 is drawn to an embodiment of the method of Claim 1, wherein the evaluating comprises contacting the nuclease inhibitor-contacted rehydrated/fixed cellular sample with a nucleic acid detection agent. Claim 11 is drawn to an embodiment of the method of Claim 10, wherein the nucleic acid detection agent comprises a signal producing system comprising a labeled nucleic acid probe.
Robertson teaches these limitations, see the section entitled “Flow-FISH” and note the PE-conjugated Streptavidin.

Claim 17 is drawn to an embodiment of the method of Claim 1, wherein the method comprises storing the nuclease inhibitor-contacted rehydrated/fixed cellular sample for a period of time prior to the evaluating step.
Robertson teaches storing fixed cells, presumably in PBS, for a period of time (i.e.  overnight at 4oC) but do not teach storing “rehydrated fixed/permeabilized  cells”. However, absent an unexpected result it would have been prima facie obvious to the PHOSITA to halt an experimental protocol/assay at essentially any stage, as is convenient for the assayers.


Claim 18 is drawn to an embodiment of the method of Claim 17, wherein the nuclease inhibitor-contacted rehydrated/fixed cellular sample is stored in an aqueous buffer comprising a nuclease inhibitor.
As the use of nuclease inhibitors was well known,  as evidenced by at least Brugliera and Fernandez-Pol it would have been prima facie obvious to the PHOSITA to include a nuclease inhibitor in any storage solution (e.g. PBS) utilized.

Claim 19 is drawn to an embodiment of the method of Claim 18, wherein the nuclease inhibitor-contacted rehydrated/fixed cellular sample is stored at a temperature below 0°C.
Absent an unexpected result with temperatures below 0°C, the PHOSITA could easily determine by routine experimentation the optimal conditions for storing a rehydrated fixed/permeabilized cell sample.


►	Claim(s) 3 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson as applied against Claim 1-4 above or Robertson in view of in view of Brugliera as applied against Claims 1-4 above and further in view of Deo et al. [Developmental Dynamics 235 :2538-2548(2006) – hereinafter “Deo“] or Makretsov et al. [Genes, Chromosomes & Cancer 40:152-157(2004) (1990) – hereinafter “Makretsov”] or Hoggard et al. {BBRC 232:383(1997) – hereinafter “Hoggard”].

Claim 3 is drawn, in part, to an embodiment of the method of Claim 2, wherein the ribonucleic acid is selected from a defined group which includes a microRNA, a fusion gene transcript, and a splice variant.
As noted above Robertson  teach or Robertson in view of Brugliera render obvious a method of assaying a cellular sample for the presence of a target nucleic acid which comprises all of the limitations of Claim 3 except these authors/inventors do not teach detecting a microRNA, a fusion gene transcript, and/or  a splice variant. However, these types of RNA species were known as was their detection via in situ hybridization as evidenced by Deo (miRNA), Makresov (fusin gene transcript) and Hoggard (splice variants)., see at least the abstracts.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Robertson or Robertson in view of Brugliera  wherein the  RNAs of Deo, Makresov and/or Hoggard are targeted for detection rather than the SV mRNA of Robertson. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

►	Claim(s) 5-7 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson as applied against Claim 1-4 above or Robertson in view of in view of Brugliera as applied against Claims 1-4 above and further in view of van Tine et al. [Methods in Molecular Biology 292 : Ch.15 :215-230 (2005) -hereinafter referred to as van Tine].
Claim 5 is drawn an embodiment of the method of Claim 1 wherein the method further comprises contacting the cellular sample with a protein detection reagent prior to step (i) and/or prior to step (iv).
Robertson teach and/ or Robertson in view of  Brugliera reasonably suggest a method of assaying a cellular sample for the presence of a target nucleic acid(s) which comprises all of the limitations of Claim 5 except these authors do not teach detecting a protein. However it was known to detect proteins by in situ immunoassays as evidenced by van Tine, see the entire document. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of  Robertson and/or Robertson in view of Brugliera wherein a protein target is also detected as taught by van Tine. The ordinary artisan would have been motivated to make the modification recited above in light of the teachings of van Tine, see at least the abstract. As regards the order of the steps required in Claim 5 it is noted  that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Claim 6 is drawn an embodiment of the method of Claim 5 wherein the protein detection reagent comprises a labeled binding member that specifically binds to a target protein. Claim 7 is drawn an embodiment of the method of Claim 6 wherein the labeled binding member comprises an antibody or binding fragment thereof.	
Van Tine teach these limitations, see at least section 2.4.

►	Claim(s) 8-9 and 12-13 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson in view of van Tine as applied against Claim 6 above or Robertson in view of in view of Brugliera and van Tine as applied against Claim  6  above and further in view of in view of Lou et al. [Agnew. Chem. Int. Ed. 46:6111 (2007)] 
Claim 8 is drawn to an embodiment of the method of Claim 6 wherein the label of the labeled protein detection reagent is a metal.
Robertson in view of  van Tine and/or  Robertson in view of Brugliera and van Tine reasonably suggest a method comprising all of the limitations of Claims 8 except these authors do not teach that the label of the labeled protein binding reagent/labeled binding member is a metal rather the authors, and in particular teach the use of conventional labels to detect their protein targets. However, the use of labels that are metals was well known as evidenced by at least Lou. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute one label for another. The substitution of a second known method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).
Lou teaches the limitation (i.e. detecting a metal label via mass cytometry) of Claim 9, see at least the introduction.


Claim 12 is drawn to an embodiment of the method of Claim 11, wherein the label for the nucleic acid detection probe  is a metal. Claim 13 is drawn to an embodiment of the method of Claim 12, wherein the evaluating comprises measuring the amount of label using mass cytometry.
Lou teaches the use of a metal as a detection label and the detection of said metal label by mass cytometry.

►	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson as applied against Claim 1 and 10-11 above or Robertson in view of in view of Brugliera as applied against Claims 1 and 10-11 above and further in view of in view of Player et al.[J. of Histochemistry & Cytochemistry 49(5) : 603-611 (2001) – hereinafter “Player”]
Claim 14 is drawn to an embodiment of the method of Claim 11, wherein the signal producing system comprises a signal amplification component.
Robertson teaches and/or Robertson in view of in view of Brugliera reasonably suggest a method comprising all of the limitations of Claims 14 except these authors/inventors, and in particular Robertson, do not teach  the use of a signal amplification component. However, the use of signal amplification components that comprise branched nucleic acid(s) in in situ hybridization applications was well known as evidenced by at least Player et al., see at least the abstract, Accordingly, absent an unexpected result it would have been prima facie obvious to the PH0SITA at the time of the invention to substitute a second labeling means for a first labeling means in the absence of an unexpected result. The substitution of a second known method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the 3COTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 15 is drawn to an embodiment of the method of Claim 14, wherein the signal amplification component is a branched nucleic acid.
As noted above, Player teach this limitation. 
►	Claim(s) 20 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson as applied against Claim 1 above or Robertson in view of in view of Brugliera as applied against Claim 1 1 above and further in view of Stordeur et al. [US 20070065825 - hereinafter referred to as Stordeur],

Claim 20 is drawn to an embodiment of the method of Claim 1 wherein the cellular sample is contacted with a stimulating agent prior to contact with the fixation reagent.
Robertson teaches and/or Robertson in view of Brugliera reasonably suggest a method comprising all of the limitations of Claim 20 except these authors/inventors do not teach an embodiment wherein the cellular sample is contacted with a stimulating agent prior to contacting with the fixation reagent. However, it was known, as evidenced by at least Stordeur to contact cells (e.g. wbcs in a sample of human blood) with a stimulating agent prior to analyzing those cells samples for expression of particular RNA molecules. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method(s) of Robertson and/or Robertson in view of  Brugliera wherein the cells to be analyzed are contacted with a stimulating agent prior to contact with the fixation reagent. The PHOSITA would have been motivated to make the modification of  Robertson and/or Robertson in view of Brugliera recited above in order to determine the  transcriptional effect of a given stimulating agent on a cell/cell line under study as disclosed by Stordeur.

NON-STATUTORY OBVIOUSNESS-TYPE DOUBLE PATENTING

►	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


►	Claim 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-54 of U.S. Patent No. 9,783,841 – hereinafter US -841’  	 

 	Claims 1-54 of US -841 reasonably suggests the assay of Claims 1-20 of the instant application. 
Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

02 MAR 2020 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.

Planned Search 

Search terms:

All Inventor(s) e.g. Nolan G?/au 

In situ hybridization
Nucleic or RNA or DNA or microRNA or miRNA or mRNA
Fix or Fixing or fixation
or formaldehyde or paraformaldehyde
Permeabiliz$
Rehydrate$
RNase inhibitor or Nuclease inhibitor or RNasin or VRC or DEPC or Formamide
 Protein or peptide detection reagent
Antibody
Label$
Metal
Mass cytometry
Signal amplification 
bDNA or branched (nucleic or DNA)


►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW
►	The Best prior Art was found upon re-condideration of the art present in parent applications 14//045,698 and 15/691,580.